A petition for rehearing filed for the appellants asserts in effect, in paragraph numbered 1, that *Page 809 
the appellants have been denied their constitutional and statutory rights "for that this court, over the objection and protest of the appellants in open court made, has required said appeal to be returnable upon a day less than 30 days from the entry thereof," etc.
An appeal was taken by the appellants November 15, 1938, which gave this court appellate jurisdiction of the cause upon filing the entry of appeal. A certified transcript of the record was filed in this Court, and the cause, with several kindred causes, was orally argued fully and at length upon the merits by counsel for all parties and finally submitted on the day agreed on by all counsel, December 1, 1938. The cause was fully considered by the court before decision rendered December 14, 1938.
There was no suggestion of a diminution of the record which is required when the record is incomplete and no request for leave to file any motion, brief or other document not on file in this court, when or after the cause was finally submitted on its merits. No objection was at any time made to the final presentation and submission of the cause to the court. The court acted with full and complete power and authority as it had hitherto done in causes of the same nature.
The persons who are sought to be recalled are among the appellants who were before the court, and their counsel fully presented and submitted the claimed rights of the parties who are sought to be recalled.
The petition for rehearing has been duly considered. It is not well founded. The assertions above referred to, to the effect that there has been a denial by the court of organic and statutory rights of appellants, are regarded by this court as being improper, and are hereby eliminated. Paul Bros. v. L.B. Special Rd.  Bridge Dist., 83 Fla. 706, t. 708, 92 So. 687, t. 688. *Page 810 
Rehearing denied.
TERRELL, J., and WHITFIELD, BROWN, BUFORD, CHAPMAN, and THOMAS, J.J., concur.
              ORDER ON MOTION TO VACATE STAY ORDER.